UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6009


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JASON P. BELCHER, a/k/a Biz,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Huntington. Robert C. Chambers, District Judge. (3:09-cr-00158-3)


Submitted: May 31, 2018                                           Decided: June 14, 2018


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Jason P. Belcher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jason P. Belcher appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion seeking a sentence reduction under Amendment 750 and

Amendment 782 to the U.S. Sentencing Guidelines Manual, USSG app. C., amend. 782

(effective Nov. 1, 2014); USSG app. C, amend. 750 (effective Nov. 1, 2011). For the

reasons that follow, we vacate and remand to the district court for further proceedings.

       We review for abuse of discretion a district court’s decision whether to reduce a

sentence under § 3582(c)(2) and review de novo a district court’s conclusion regarding

the scope of its legal authority under that provision. United States v. Muldrow, 844 F.3d
434, 437 (4th Cir. 2016). “In considering whether and by how much to reduce a sentence

under § 3582(c)(2), a district court follows a two-step inquiry.” Id. at 438. “The court

first follows the Commission’s instructions in [USSG] § 1B1.10[, p.s.] to determine the

prisoner’s eligibility for a sentence modification and the extent of the reduction

authorized.” Id. (brackets and internal quotation marks omitted). “At step two, a district

court considers relevant sentencing factors to determine whether, in its discretion, a

reduction is warranted in whole or in part under the particular circumstances of the case.”

Id. (internal quotation marks omitted).

       The applicable Guidelines range is the “range that corresponds to the offense level

and criminal history category determined pursuant to § 1B1.1(a) . . . before consideration

of any departure provision in the Guidelines Manual or any variance.”           Id. at 439

(quoting USSG § 1B1.10, p.s. cmt. n.1(A) (2011)).          Courts “shall not reduce the

defendant’s term of imprisonment under 18 U.S.C. § 3582(c)(2) and this policy statement

                                             2
to a term that is less than the minimum of the amended guideline range.”             USSG

§ 1B1.10(b)(2)(A), p.s.

       Belcher’s original presentence report recommended a base offense level of 32 due

to the quantity of drugs attributable to Belcher. The PSR explained that Belcher was

responsible for a marijuana equivalency of 4679.6 kilograms, which, at the time of

Belcher’s sentencing, had a base offense level of 34, but “because the offense also

involved cocaine base combined with other controlled substances, a two-level reduction

applies, pursuant to USSG § 2D1.1 [cmt. n.10(D)(i) (2009)].”               The marijuana

equivalency was based on “196 grams of cocaine base (3,920,000 grams of marijuana);

2.398 kilograms of cocaine powder (479,600 grams of marijuana); and 280 grams of

heroin (280,000 grams of marijuana).” The PSR also recommended a 2-level increase for

Belcher’s possession of a dangerous weapon and a 3-level increase for his role in the

offense, resulting in a total offense level of 37. The PSR calculated a criminal history

score of 7, placing Belcher in criminal history category IV, and yielding an advisory

Sentencing Guidelines range of 292 to 365 months’ imprisonment.

       At sentencing, the district court declined to apply the recommended 2-level

reduction prescribed by USSG § 2D1.1 cmt. n.10(D)(i). However, the court found that

(1) the PSR had overestimated the amount of cocaine powder attributable to Belcher, and

(2) it was appropriate to apply a 20:1 ratio for the 196 grams of cocaine base attributed to

Belcher. Based on these two adjustments, the court determined “that the base offense

level should be 30 instead of 34.” The court did not clarify the precise quantity of drugs

it was attributing to Belcher after the reduction. The court also varied downward on

                                             3
Belcher’s criminal history score by one point, which resulted in a change from criminal

history category IV to III. Including the adjustments and variances, the court set a

Guidelines range of 210 to 262 months’ imprisonment, and sentenced Belcher to 216

months.

      In 2015, Belcher filed a § 3582(c)(2) motion, seeking to reduce his sentence in

light of Guidelines Amendments 750 and 782. In denying Belcher’s motion, the district

court explained only that “[Belcher’s] sentence was the same as the amended guideline

under Amendment 782.” The court did not address Amendment 750 in its analysis.

Amendment 750 significantly reduced the marijuana equivalency for cocaine base. To

evaluate the impact of Amendment 750 on Belcher’s prevariance offense level, it is

necessary to know the marijuana equivalencies of the quantities of heroin and cocaine

powder the district court attributed to Belcher. Because the record does not establish the

amount of cocaine powder attributed to Belcher, it is impossible to calculate the impact

of Amendment 750 on Belcher’s sentence.

      “Section 3582(c)(2) instructs courts to determine whether a retroactive Guidelines

amendment lowers a defendant’s sentencing range,” and this inquiry “may . . . require the

court to supplement its findings [on the drug quantities attributable to defendants] in

some circumstances.” United States v. Peters, 843 F.3d 572, 577-78 (4th Cir. 2016).

Here, the quantity of drugs attributed to Belcher at the original sentencing hearing was

imprecise, and the court does not appear to have identified the drug quantities with more

precision during its § 3582(c)(2) analysis. Moreover, the district court’s order denying



                                            4
Belcher’s § 3582(c)(2) motion appeared to consider only the impact of Amendment 782,

without considering Amendment 750.

      Accordingly, we vacate the district court’s judgment and remand so the court may

consider the precise drug quantities attributable to Belcher and the impact, if any, of

Amendment 750 on Belcher’s sentence. If necessary, the court should then consider the

relevant 18 U.S.C. § 3553(a) (2012) sentencing factors to determine whether a reduction

in Belcher’s sentence is warranted. ∗ See Muldrow, 844 F.3d at 438. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                           VACATED AND REMANDED




      ∗
          We express no opinion on whether a reduction is warranted.



                                            5